Citation Nr: 1818721	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from October 1981 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge during a January 2018 videoconference hearing.  A transcript is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of hearing, prior to a Board decision, the Veteran withdrew his appeal as to the claim for a neck disorder, hypertension, and diabetes mellitus.



CONCLUSIONS OF LAW

The criteria for withdrawal of appeal as to the claims for a neck disorder, hypertension, and diabetes mellitus have been meet.  38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204.  In the present case, the Veteran has withdrawn his appeals pertaining to entitlement to increased ratings for hypertension, diabetes mellitus, and a neck disorder.  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed. 

Entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to service connection for a neck disorder is dismissed.


REMAND

The Veteran contends his low back disorder is due to active service.  

In July 2014, the Veteran underwent a VA examination; however, the examiner indicated that the claims file was not made available for review.  The examiner provided a subsequent July 2014 addendum opinion after reviewing the claims file.  The examiner reported there is clear evidence of a pre-existing back condition as the Veteran complained of intermittent low back pain upon entry into service.  The examiner also reported the Veteran's pre-existing low back pain was aggravated by service.  However, the examiner determined the Veteran's 1981 back condition was not serious enough, prolonged enough, or repetitive enough to cause his current back condition to progress beyond the natural course of the disease.  The examiner opined the Veteran's post-service occupation as a mechanic most likely the cause of his current back disorder.  

The Board finds the July 2014 VA opinion to be inadequate.  Although the Veteran complained of intermittent back pain on enlistment, the STRs also include a contemporaneous medical examination in which there is no indication of a diagnosis of a back disability.  Additionally, the examiner did not seem to consider the Veteran's assertion of intermittent back pain since service.  Thus, the medical opinion must be sufficient to address the presumption of soundness and the Veteran's lay contentions.  As such, an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must schedule the Veteran for a VA examination for an opinion in connection with the Veteran's claims for entitlement to service connection for neck and back disabilities and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a back disorder that existed prior to her entry onto active duty?  In answering this, the examiner should consider and discuss as necessary the Veteran's October 1981 Report of Medical History which noted his report of recurrent back pain and history of complaints but did not include a diagnosis.

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting back disorder was not aggravated by service?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's back disorder had its onset in service or is otherwise related to service?

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


